Citation Nr: 0402725	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  03-05 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for gunshot wound, 
left forearm, minor, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased evaluation for a scar, 
gunshot wound to the abdomen, currently evaluated as 
noncompensable.

5.  Entitlement to an increased evaluation for malaria, 
currently evaluated as noncompensable.

6.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Portland, Oregon.

As discussed more fully below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  See Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  The Court of Appeals for 
Veterans Claims (formerly Court of Veterans Appeals,) CAVC 
has held that section 5103(a), as amended by the VCAA and 
§ 3.159(b), as recently amended, requires VA to inform a 
claimant of which evidence VA will provide and which evidence 
claimant is to provide, and remanding where VA failed to do 
so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  In 
this case, the RO did issue a development letter in August 
2000 prior to the VCAA's enactment.  The letter, however, 
fails to advise the veteran of what evidence is needed to 
substantiate his claim and what his responsibilities are in 
developing his claim.  The RO's failure to issue a 
development letter consistent with the notice requirements of 
the VCAA compels remand.  

Additionally, the Board notes that Greyhound, the veteran's 
most recent employer, referred the RO to another agency for a 
response to its request for employment information.  The 
Board is unable to locate a subsequent request for employment 
information or a follow-up letter to the veteran advising him 
of Greyhound's failure to supply the requested information.   
38 U.S.C.A. § 5103A(b)(2) (2002); 38 C.F.R. § 3.159(e) 
(2003).  Additional due process requirements may be applied 
as a result of the enactment of the VCAA and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

During the course of the appeal, the section of the VA 
Schedule for Rating 
Regulations dealing with the evaluation of skin disorders was 
changed, effective August 30, 2002.  Where a law or 
regulation changes after a claim has been filed, but before 
the administrative appeal process has been concluded, the 
version most favorable to an appellant applies.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In the present case, the 
veteran's scar, gunshot wound to the abdomen, was continued 
as noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 
7805.  While the rating criteria under Diagnostic Code 7805 
did not change, other diagnostic codes include substantial 
changes.  It is unclear whether the applicability of such 
changes to the veteran's disability for a scar, gunshot wound 
to the abdomen, was considered in the choice of diagnostic 
codes, and whether the version most favorable to the 
appellant was applied.  

Finally, the Board notes VA outpatient records show that in 
March 2000 the veteran was diagnosed as having major 
depression, single episode, moderate severity.  The treatment 
plan included a course of psychotherapy on processing grief 
issues, behavioral treatment of depression, and discussion of 
antidepressant medicine.  The medical history indicates that 
the veteran is not working due to hypertension and due to his 
poor attention from depression.  The veteran indicated that 
he felt it would be unsafe to drive if he continues to be so 
preoccupied.  The therapist strongly agreed with the 
assessment.  The therapist also noted that the veteran was 
undergoing significant distress since the breakup of his 22-
year marriage in August 1999 and that the veteran had never 
received treatment for PTSD.  The VA examiner wrote in 
September 2000, "Since his separation, the veteran 
complained of an increase in symptomatology of post traumatic 
stress disorder and related depression."  

It is unclear from the VA examination and outpatient records 
whether the veteran's depression is an underlying symptom of 
his PTSD or an independent disorder arising from other 
circumstances other than service.  "The statutory duty to 
assist requires a thorough and contemporaneous medical 
examination."  Hilkert v. West, 11 Vet. App. 284 (1998); See 
also Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  If a 
diagnosis is not supported by the findings on the examination 
report of if the report does not contain sufficient detail, 
it is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2003).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.   The RO 
should then conduct any necessary 
development brought about by the 
appellant's response to the VCAA letter 
to include obtaining any medical records 
not currently on file that are identified 
pursuant to that letter.

3.  After associating with the claims 
file all records received pursuant to the 
development requested pursuant to the 
paragraphs above, the RO should then 
arrange for a VA examination by an 
appropriate physician to determine the 
nature and severity of the veteran's 
PTSD.  The purpose of this evaluation is 
to determine the degree of disability 
associated with the PTSD and different 
psychiatric disorders other than PTSD, if 
any.  If there are other psychiatric 
disorders, the examiner must attempt to 
reconcile the diagnoses and specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, that fact should be 
specified.  All necessary special studies 
or tests are to be accomplished.  Any 
social and industrial impairment should 
be specifically noted.  In this respect, 
the psychiatrist must identify the 
frequency and severity of all findings, 
as well as to enumerate all 
symptomatology, particularly with respect 
to:

a) The appellant's affect, speech, 
memory, judgment, abstract thinking, mood 
and impulse control;  

b) The appellant's ability to perform the 
activities of daily living, including his 
ability to maintain personal hygiene; 

c) The presence or absence of 
hallucinations and/or delusions; the 
presence or absence of grossly 
inappropriate behavior; the presence or 
absence of depression; the presence or 
absence of panic attacks, and if panic 
attacks are present, their frequency;

d) The appellant's ability to adapt to 
stressful circumstances in a work or 
work-like setting, and his ability to 
obtain and maintain employment;

e) Commentary concerning the presence or 
absence of suicidal and/or homicidal 
ideation, obsessional rituals, and/or any 
disorientation would be of great value to 
the Board.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, the 
governing regulation provides that 
failure to report without good cause for 
an   examination in conjunction with a 
claim for an increased rating will result 
in the denial of the claim.  38 C.F.R. 
§ 3.655 (1999); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).        

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested 
examination and required opinion are in 
compliance with this remand and if they 
are not, the RO should implement 
corrective procedures.

5.  The RO should readjudicate the issues 
of entitlement to an increased evaluation 
for gunshot wound, left forearm, minor; 
entitlement to an increased evaluation 
for post-traumatic stress disorder; 
entitlement to an increased evaluation 
for lumbosacral strain; entitlement to an 
increased evaluation for a scar, gunshot 
wound to the abdomen; entitlement to an 
increased evaluation for malaria; and 
entitlement to a total rating based on 
individual unemployability.  Both old and 
revised skin regulations should be 
considered.  See Karnas, supra.    If the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case, and given the 
opportunity to respond thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

